DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-24 are rejected in the Instant Application.


Priority
Examiner acknowledges Applicant’s claim to priority benefits of 63/110725 filed 11/6/2020.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/20/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.


Claim Rejections
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf (US Pub. 2019/0230017) in view of Robitaille (US Pub. 2015/0304204).
With respect to Claim 1, Wolf teaches a cable modem termination system (CMTS) (Fig. 3, paras. 46-48; CPE includes customer premises equipment such as cable modem, that is in communication with a Cable modem termination system CMTS.)
for use with a modem test server, (Fig. 9, Para. 116; customer or customer service representative orders an ACS to begin a speed test between the CPE device and the speed test server. The ACS orders the CPE device to initiate a test with certain variables. The ACS is a modem test server.)
an external network, (Fig. 2, paras. 41-43, 67-69; head end connected to a data source through an external network such as the internet)
and a cable modem, (Fig. 3, paras. 46-48; CPE includes customer premises equipment such as cable modem, that is in communication with a Cable modem termination system CMTS.)
the modem test server being configured to transmit a speed test initiation signal and a speed test query, (Fig. 9, Para. 116; customer or customer service representative orders an ACS to begin a speed test between the CPE device and the speed test server. The ACS orders the CPE device to initiate a test with certain variables. Fig. 9, para. 117; ACS solicits speed test results. The ACS is a modem test server.)
the cable modem being configured to transmit a speed test response, (para. 91; CPE devices may perform speed tests to measure download and upload rates between the CPE device and the ISP test server. Fig. 9, Para. 116-117; CPE device provides results to ACS.)
said CMTS comprising: a memory; (para. 70; a device may have a memory unit including both RAM and a storage device such as a hard disk drive)
and a processor configured to execute instructions stored on said memory to cause said CMTS to: (para. 70; processor.)
provide a first downstream service flow to the cable modem, the first downstream service flow including first downstream data from the external network; (para. 2, 51; broadband internet traffic as a provided service. Internet data is both downstream and upstream. para. 41-43; data/application source point such as a VOD server. Para. 68-69; different data flows including VOIP, which is bidirectional. para. 62; external internet link. See also Robitaille, paras. 13, 16-17, 20; customer has traffic over a WAN link.)
provide a first upstream service flow to the cable modem, the first upstream service flow including first upstream data to be provided to the external network; (para. 2, 51; broadband internet traffic as a provided service. Internet data is both downstream and upstream. para. 41-43; data/application source point such as a VOD server. Para. 68-69; different data flows including VOIP, which is bidirectional. para. 62; external internet link. See also Robitaille, paras. 13, 16-17, 20; customer has traffic over a WAN link.)
receive the speed test initiation request from the modem test server; (Fig. 9, Para. 116; customer or customer service representative orders an ACS to begin a speed test between the CPE device and the speed test server. It would have been obvious to one of ordinary skill prior to the effective filing date to have the CMTS receive a speed test request to allow an analysis of the speed on the link between the CMTS and the cable modem.)
receive the speed test query from the modem test server; (Fig. 9, para. 117; ACS solicits speed test results. To the extent that Wolf anticipates the CPE device (such as the cable modem) as the connection point with the ACS, it would have been obvious to one of ordinary skill prior to the effective filing date to communicate with the CMTS instead because the CMTS is a more proximate device and further because it is simple substitution for predictable result, see MPEP 2143(I)(B).)
receive the speed test response from the cable modem via the second upstream service flow; and transmit the speed test response to the modem test server. (Fig. 9, para. 117; test results are transmitted to the ACS. To the extent that Wolf anticipates the CPE device (such as the cable modem) as the connection point with the ACS, it would have been obvious to one of ordinary skill prior to the effective filing date to communicate with the CMTS instead because the CMTS is a more proximate device and further because it is simple substitution for predictable result, see MPEP 2143(I)(B).)
But Wolf does not explicitly teach provide a second downstream service flow to the cable modem, the second downstream service flow being distinct from the first downstream service flow.
Robitaille, however, does teach provide a second downstream service flow to the cable modem, the second downstream service flow being distinct from the first downstream service flow; (paras. 13-18, 23, 32; system avoids disrupting customer traffic during a throughput test by adding synthetic traffic to client traffic, which is a second flow. Para. 28; synthetic traffic is marked as different by using a distinct flow identifier for it. See also Wolf, para. 91; system performs bidirectional speed test. para. 103, 113; System distinguishes between subscriber and test traffic by giving a lower priority to traffic to DownloadURL or UploadURL.)
provide a second upstream service flow to the cable modem, the second upstream service flow being distinct from the first upstream service flow; (paras. 13-18, 23, 32; system avoids disrupting customer traffic during a throughput test by adding synthetic traffic to client traffic, which is a second flow. Para. 28; synthetic traffic is marked as different by using a distinct flow identifier for it. See also Wolf, para. 91; system performs bidirectional speed test. para. 103, 113; System distinguishes between subscriber and test traffic by giving a lower priority to traffic to DownloadURL or UploadURL.)
transmit the speed test query to the cable modem via the second downstream service flow; (para. 32; synthetic traffic is used to determine throughput. paras. 13-18, 23, 32; system avoids disrupting customer traffic during a throughput test by adding synthetic traffic to client traffic, which is a second flow. See also Wolf, para. 103, 113; System distinguishes between subscriber and test traffic by giving a lower priority to traffic to DownloadURL or UploadURL, which suggests that test traffic is segregated from normal traffic.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of Wolf with the second, distinct flow in order to prevent disrupting existing customer services. (Robitaille, paras. 13-14)

With respect to Claim 2, modified Wolf teaches the CMTS of claim 1, and Wolf also teaches wherein said processor is configured to execute instructions stored on said memory to additionally cause said CMTS to stop providing the second downstream service flow and the second upstream service flow to the cable modem after the speed test response is transmitted to the modem test server. (Fig. 9, para. 117; system stops sending speed test information once diagnostics are complete. Further, it would have been obvious to one of ordinary skill prior to the effective filing date to stop providing the test flow when the test was complete because the flow would be unnecessary communication once the test is complete.)

With respect to Claim 3, modified Wolf teaches the CMTS of claim 2, and Wolf also teaches wherein said processor is configured to execute instructions stored on said memory to additionally cause said CMTS to transmit a speed test result to the cable modem via the first downstream service flow. (Fig. 9, para. 117; speed test results are transmitted to another device. It would have been obvious to one of ordinary skill prior to the effective filing date to transmit the speed test data to the CPE to allow it to distribute program materials and dynamically allocate its available bandwidth, see Wolf, paras. 47, 58-59. It would have been obvious to one of ordinary skill prior to the effective filing date to transmit the result via the first flow because the second flow has been torn down and because it is data related to the operating services of the device.)

With respect to Claim 4, modified Wolf teaches the CMTS of claim 1, and Wolf also teaches wherein said processor is configured to execute instructions stored on said memory to additionally cause said CMTS to transmit a speed test result to the cable modem via the second downstream service flow. (Fig. 9, para. 117; speed test results are transmitted to another device. It would have been obvious to one of ordinary skill prior to the effective filing date to transmit the data to the CPE to allow it to distribute program materials and dynamically allocate its available bandwidth, see Wolf, paras. 47, 58-59. It would have been obvious to one of ordinary skill prior to the effective filing date to transmit the result via the second flow because the second flow is for the purposes of testing.)

With respect to Claim 5, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claims 6-8, they are substantially similar to Claims 2-4, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 9, it is substantially similar to Claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Wolf also teaches a non-transitory, computer-readable media having computer-readable instructions stored thereon, the computer-readable instructions being capable of being read (para. 70; hard disk, CD-ROM, DVD)

With respect to Claims 10-12, they are substantially similar to Claims 2-4, respectively, and are rejected in the same manner, the same art and reasoning applying.

With respect to Claim 13, Wolf teaches a cable modem (Claim 13 is similar to Claim 1 except that Claim 13 is focused on the cable modem, does not require the first and second flows to be different, and that in Claim 13 the modem rather than the modem test server transmits the initiation request, which is an obvious variant. Fig. 3, paras. 46-48; CPE includes customer premises equipment such as cable modem, that is in communication with a Cable modem termination system CMTS.)
for use with a cable modem termination system (CMTS), (Fig. 3, paras. 46-48; CPE includes customer premises equipment such as cable modem, that is in communication with a Cable modem termination system CMTS.)
a modem test server, (Fig. 9, Para. 116; customer or customer service representative orders an ACS to begin a speed test between the CPE device and the speed test server. The ACS orders the CPE device to initiate a test with certain variables. The ACS is a modem test server.)
and an external network, (Fig. 2, paras. 41-43, 67-69; head end connected to a data source through an external network such as the internet)
the modem test server being configured to transmit a speed test query, (Fig. 9, Para. 116; customer or customer service representative orders an ACS to begin a speed test between the CPE device and the speed test server. The ACS orders the CPE device to initiate a test with certain variables. Fig. 9, para. 117; ACS solicits speed test results. The ACS is a modem test server.)
the CMTS being configured to provide a first downstream service flow including first downstream data from the external network, (para. 2, 51; broadband internet traffic as a provided service. Internet data is both downstream and upstream. para. 41-43; data/application source point such as a VOD server. Para. 68-69; different data flows including VOIP, which is bidirectional. para. 62; external internet link. See also Robitaille, paras. 13, 16-17, 20; customer has traffic over a WAN link.)
to provide a first upstream service flow including first upstream data to be provided to the external network, (para. 2, 51; broadband internet traffic as a provided service. Internet data is both downstream and upstream. para. 41-43; data/application source point such as a VOD server. Para. 68-69; different data flows including VOIP, which is bidirectional. para. 62; external internet link. See also Robitaille, paras. 13, 16-17, 20; customer has traffic over a WAN link.)
said cable modem comprising: a memory; (para. 70; a device may have a memory unit including both RAM and a storage device such as a hard disk drive)
and a processor configured to execute instructions stored on said memory to cause said cable modem to: (para. 70; processor.)
receive the first downstream service flow; (para. 2, 51; broadband internet traffic as a provided service. Internet data is both downstream and upstream. para. 41-43; data/application source point such as a VOD server. Para. 68-69; different data flows including VOIP, which is bidirectional. para. 62; external internet link. See also Robitaille, paras. 13, 16-17, 20; customer has traffic over a WAN link.)
transmit the first upstream data to the CMTS via the first upstream service flow to be provided to the external network; (para. 2, 51; broadband internet traffic as a provided service. Internet data is both downstream and upstream. para. 41-43; data/application source point such as a VOD server. Para. 68-69; different data flows including VOIP, which is bidirectional. para. 62; external internet link. See also Robitaille, paras. 13, 16-17, 20; customer has traffic over a WAN link.)
transmit a speed test initiation request to the CMTS via the first upstream service flow; (Fig. 9, Para. 116; customer or customer service representative orders an ACS to begin a speed test between the CPE device and the speed test server. It would have been obvious to one of ordinary skill prior to the effective filing date to simply have the cable modem receive the command from a customer because the cable modem is more proximate to the customer.)
and transmit a speed test response to the CMTS via the second upstream service flow. (Fig. 9, para. 117; test results are transmitted to the ACS. To the extent that Wolf anticipates the CPE device (such as the cable modem) as the connection point with the ACS, it would have been obvious to one of ordinary skill prior to the effective filing date to communicate with the CMTS instead because the CMTS is a more proximate device and further because it is simple substitution for predictable result, see MPEP 2143(I)(B).)
But Wolf does not explicitly teach to provide a second downstream service flow.
Robitaille, however, does teach to provide a second downstream service flow (paras. 13-18, 23, 32; system avoids disrupting customer traffic during a throughput test by adding synthetic traffic to client traffic, which is a second flow. Para. 28; synthetic traffic is marked as different by using a distinct flow identifier for it. See also Wolf, para. 91; system performs bidirectional speed test. para. 103, 113; System distinguishes between subscriber and test traffic by giving a lower priority to traffic to DownloadURL or UploadURL.)
including the speed test query, (para. 32; synthetic traffic is used to determine throughput. paras. 13-18, 23, 32; system avoids disrupting customer traffic during a throughput test by adding synthetic traffic to client traffic, which is a second flow. See also Wolf, para. 103, 113; System distinguishes between subscriber and test traffic by giving a lower priority to traffic to DownloadURL or UploadURL, which suggests that test traffic is segregated from normal traffic.)
and to provide a second upstream service flow, (paras. 13-18, 23, 32; system avoids disrupting customer traffic during a throughput test by adding synthetic traffic to client traffic, which is a second flow. Para. 28; synthetic traffic is marked as different by using a distinct flow identifier for it. See also Wolf, para. 91; system performs bidirectional speed test. para. 103, 113; System distinguishes between subscriber and test traffic by giving a lower priority to traffic to DownloadURL or UploadURL.)
receive the second downstream service flow from the CMTS; (paras. 13-18, 23, 32; system avoids disrupting customer traffic during a throughput test by adding synthetic traffic to client traffic, which is a second flow. Para. 28; synthetic traffic is marked as different by using a distinct flow identifier for it. See also Wolf, para. 91; system performs bidirectional speed test. para. 103, 113; System distinguishes between subscriber and test traffic by giving a lower priority to traffic to DownloadURL or UploadURL.)
receive the speed test query from the CMTS via the second downstream service flow; (para. 32; synthetic traffic is used to determine throughput. paras. 13-18, 23, 32; system avoids disrupting customer traffic during a throughput test by adding synthetic traffic to client traffic, which is a second flow. See also Wolf, para. 103, 113; System distinguishes between subscriber and test traffic by giving a lower priority to traffic to DownloadURL or UploadURL, which suggests that test traffic is segregated from normal traffic.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the modem of Wolf with the second, distinct flow in order to prevent disrupting existing customer services. (Robitaille, paras. 13-14)

With respect to Claim 14, it is substantially similar to Claim 13 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claim 15, it is substantially similar to Claim 13 and is rejected in the same manner, the same art and reasoning applying. Further, Wolf also teaches a non-transitory, computer-readable media having computer-readable instructions stored thereon, the computer-readable instructions being capable of being read by a cable modem (para. 70; hard disk, CD-ROM, DVD)

With respect to Claim 16, it is substantially similar to Claim 13 and is rejected in the same manner, the same art and reasoning applying. Further, Wolf also teaches transmit a speed test query to the modem test server via the CMTS and via the second upstream service flow; (Claim 16 is similar to Claim 1 except that Claim 16 is focused on the cable modem, Claim 16 does not require the first and second flows to be different and that in Claim 16 the modem rather than the modem test server transmits the speed test query, which is an obvious variant. Fig. 9, para. 117; soliciting speed test results. It would have been obvious to one of ordinary skill prior to the effective filing date to transmit the speed test data to the CPE to allow it to distribute program materials and dynamically allocate its available bandwidth, see Wolf, paras. 47, 58-59.)
and receive a speed test response from the modem test server via the CMTS and via the second downstream service flow. (Fig. 9, para. 117; speed test results are transmitted to another device. It would have been obvious to one of ordinary skill prior to the effective filing date to transmit the result via the second flow because the second flow is for the purposes of testing.) 

With respect to Claim 17, modified Wolf teaches the cable modem of claim 16, and Wolf also teaches wherein said processor is configured to execute instructions stored on said memory to additionally cause said cable modem to transmit a speed test response to the CMTS via the second upstream service flow.  (Fig. 9, para. 117; speed test results are transmitted to another device. To the extent that Wolf anticipates the CPE device (such as the cable modem) as the connection point with the ACS, it would have been obvious to one of ordinary skill prior to the effective filing date to communicate with the CMTS instead because the CMTS is a more proximate device and further because it is simple substitution for predictable result, see MPEP 2143(I)(B).)

With respect to Claim 18, modified Wolf teaches the cable modem of claim 16, and Wolf also teaches wherein said processor is configured to execute instructions stored on said memory to additionally cause said cable modem to transmit a speed test initiation request to the CMTS via the first upstream service flow. (Fig. 9, Para. 116; customer or customer service representative orders an ACS to begin a speed test between the CPE device and the speed test server. It would have been obvious to one of ordinary skill prior to the effective filing date to have the CMTS receive a speed test request to allow an analysis of the speed on the link between the CMTS and the cable modem.)

With respect to Claim 19, it is substantially similar to Claim 16 and is rejected in the same manner, the same art and reasoning applying.

With respect to Claims 20-21, they are substantially similar to Claims 18-19, respectively, and are rejected in the same manner, the same art and reasoning applying. 

With respect to Claim 22, it is substantially similar to Claim 16 and is rejected in the same manner, the same art and reasoning applying. Further, Wolf also teaches a non-transitory, computer-readable media having computer-readable instructions stored thereon, the computer-readable instructions being capable of being read (para. 70; hard disk, CD-ROM, DVD)

With respect to Claims 23-24, they are substantially similar to Claims 18-19, respectively, and are rejected in the same manner, the same art and reasoning applying.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449